--------------------------------------------------------------------------------

Exhibit 10.13
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into effective as of October 1, 2008 (“Effective Date”) by and between LiveDeal,
Inc., a Nevada corporation (the “Company”) and Mike Edelhart (“Executive”).


In consideration of the mutual promises, covenants and agreements herein
contained, intending to be legally bound, the parties agree as follows:


1.              Employment.  The Company hereby agrees to employ Executive, and
Executive hereby agrees to serve, subject to the provisions of the Agreement, as
an employee of the Company in the position of Chief Executive
Officer.  Executive will perform all services and acts reasonably necessary to
fulfill the duties and responsibilities of his position and will render such
services on the terms set forth herein and will report to the Company’s Board of
Directors (the “Board”).  During the Term (as defined below), should Executive
continue to serve as a member of the Board, he will not be entitled to receive
compensation for his Board service.  In addition, Executive will have such other
executive and managerial powers and duties with respect to the Company as may
reasonably be assigned to him by the Board, to the extent consistent with his
position and status as set forth above.  Executive is obligated to devote his
full time, attention and energies to perform the duties assigned hereunder as
Chief Executive Officer, and Executive agrees to perform such duties diligently,
faithfully and to the best of his abilities.  Notwithstanding the foregoing,
Company acknowledges and agrees that during the Term, Executive shall have the
right to have a “financial interest” in or serve as a consultant, officer or
director of any non-competing business; provided that Executive agrees that
engaging in such outside activities shall not interfere with the performance of
Executive’s full-time duties hereunder.  Executive acknowledges that any such
outside activities that involve an entity other than the Company or its
subsidiaries will involve an entity independent of the Company and any actions
or decisions Executive takes or makes on behalf of such entity will not be
imputed to the Company or its subsidiaries.


2.              Term.  This Agreement is for a three-year period (the “Term”)
commencing on the Effective Date hereof and terminating on the third anniversary
of the Effective Date, or upon the date of termination of employment pursuant to
Section 7 of this Agreement; provided, however, that the Term may be extended as
mutually agreed to by the parties.


3.              Place of Performance.  Executive may perform his duties and
conduct his business on behalf of the Company at either the Company’s offices in
Las Vegas, Nevada or Santa Clara, CA or at remote locations of his choosing by
telecommuting; provided that such practice shall not substantially interfere
with the performance of Executive’s duties hereunder.


4.              Compensation.


(a)            Salary.  Executive shall be paid a salary at the annual rate of
$250,000 (the “Salary”), payable in accordance with the Company’s regular
payroll practices.


(b)            Performance Bonuses.  Executive will be entitled to receive up to
$60,000 per year of a performance bonus in the event the Company reaches certain
performance measures established by the Compensation Committee of the Board or
the entire Board.  All bonuses payable under this Section 4(b) will be subject
to all applicable withholdings, including taxes.


(c)            Stock Option.  The Company will grant to Executive upon execution
of this Agreement and subject to shareholder approval (the “Grant Date”) an
option to purchase from the Company for cash all or any part of an aggregate of
150,000 shares of the Company’s common stock (the “Option”) at the then-current
market price of the Company’s common stock pursuant to the Company’s 2003 Stock
Plan and the Company’s standard form of Non-Qualified Stock Option
Agreement.  The Option granted under this Agreement is not intended to be an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended.  So long as Executive continues to be a service provider to the
Company as an employee in accordance with this Agreement, the Option will vest
and be exercisable according to the following schedule: one forty eighth (1/48)
on each month anniversary of the Grant Date. Notwithstanding the foregoing, the
Option will immediately vest and become exercisable upon the occurrence of a
Change of Control (as defined below) and the termination of Executive as an
employee of the Company, or in the event of a Change of Control and the
retention of Executive as an employee of the Company, the Option will vest
according to the following schedule:  (i) one half of the unvested portion of
the Option immediately upon the occurrence of the Change of Control and (ii) the
remainder one forty eighth (1/48) on each subsequent month anniversary of the
occurrence of the Change of Control thereafter.  If any vested portion of the
Option is not exercised by Executive within 90 days following the later of
Executive’s termination as CEO, such vested portion, along with any remaining
unvested portion of the Option, will be subject to immediate forfeiture back to
the Company.

 
 

--------------------------------------------------------------------------------

 

(d)            For purposes of this Agreement, “Change of Control” will mean (i)
any merger of the Company in which the Company is not the continuing or
surviving entity, or pursuant to which stock would be converted into cash,
securities, or other property other than a merger of the Company in which the
holders of the Company’s stock immediately prior to the merger have the same
proportionate ownership of beneficial interest of common stock or other voting
securities of the surviving entity immediately after the merger or (ii) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of assets or earning power aggregating more than 50% of
the assets or earning power of the Company or any major subsidiary, other than
pursuant to a sale-leaseback, structured finance or other form of financing
transaction.


5.              Business Expenses.  During the Term, the Company will reimburse
Executive for all reasonable business expenses incurred by him in connection
with his employment and the performance of his duties as provided hereunder,
upon submission by the Executive of receipts and other documentation in
conformance with the Company’s normal procedures for executives of Executive’s
position and status.


6.              Benefits.  During the Term, Executive will be eligible to
participate fully in all health and benefit plans available to senior officers
of the Company generally, as the same may be amended from time to time by the
Board.


7.              Termination of Employment.


(a)            Notwithstanding any provision of this Agreement to the contrary,
the employment of Executive hereunder will terminate on the first to occur of
the following dates:


(i)             the date of Executive’s death;


(ii)            the date on which Executive has experienced a Disability (as
defined below), and the Company gives Executive notice of termination on account
of Disability;


(iii)           the date on which Executive has engaged in conduct that
constitutes Cause (as defined below), and the Company gives notice of
termination for Cause;


(iv)           expiration of the Term; or


(v)            the date on which the Company gives Executive notice of
termination for any reason other than the reasons set forth in Sections 7(a)(i)
through (iv) above.

 
2

--------------------------------------------------------------------------------

 

(b)            For purposes of this Agreement, “Disability” will mean an
illness, injury or other incapacitating condition as a result of which Executive
is unable to perform, with reasonable accommodation, the services required to be
performed under this Agreement for 10 consecutive days during the
Term.  Executive agrees to submit to such medical examinations as may be
necessary to determine whether a Disability exists, pursuant to such reasonable
requests made by the Company from time to time.  Any determination as to the
existence of a Disability will be made by a physician mutually selected by the
Company and Executive.


(c)            For purposes of this Agreement, “Cause” will mean the occurrence
of any of the following events, as reasonably determined by the Board:


(i)             Executive’s willful and continued refusal to substantially
perform his duties hereunder;


(ii)            Executive’s conviction of a felony, or his guilty plea to or
entry of a nolo contendere plea to a felony charge; or


(iii)           Executive’s breach of any material term of this Agreement or the
Company’s written policies and procedures, as in effect from time to time;
provided, however, that with respect to Sections 7(c)(i) or (iii) above, such
termination for Cause will only be effective if the conduct constituting Cause
is not cured by Executive within 5 days of receipt by Executive of written
notice specifying in reasonable detail the nature of the alleged breach.


8.              Compensation in Event of Termination.  Upon termination of this
Agreement and Executive’s employment, the Company will have no further
obligation to Executive except to pay the amounts set forth in this Section 8.


(a)            In the event Executive’s employment is terminated pursuant to
Section 7(a)(i), (ii), (iii) or (iv) on or before the expiration of the Term,
Executive will be entitled to payment of any earned but unpaid Salary through
the date of termination.  Any bonuses, fees or payments due to Executive under
Section 4(b) above shall be paid to Executive as set forth therein.


(b)            In the event Executive’s employment is terminated pursuant to
Section 7(a)(v) on or before the expiration of the Term, and provided that
Executive (i) resigns from the Board and (ii) executes a valid release of any
and all claims that Executive may have relating to his employment against the
Company and its agents, including, but not limited to, its officers, directors
and employees, in a form provided by the Company, Executive will be entitled to
continue receiving Salary for a period of three months from the date of
termination, subject to all applicable withholdings and taxes.  Any bonuses,
fees or payments due to Executive under Section 4(b) above shall be paid to
Executive as set forth therein.


9.              Confidentiality.  Executive covenants and agrees that he will
not at any time during or after the end of the Term, without written consent of
the Company or as may be required by law or valid legal process, directly or
indirectly, use for his own account, or disclose to any person, firm or
corporation, other than authorized officers, directors, attorneys, accountants
and employees of the Company or its subsidiaries, Confidential Information (as
hereinafter defined) of the Company.  As used herein, “Confidential Information”
of the Company means information about the Company of any kind, nature or
description, including but not limited to, any proprietary information, trade
secrets, data, formulae, supplier, client and customer lists or requirements,
price lists or pricing structures, marketing and sales information, business
plans or dealings and financial information and plans as well as papers, resumes
and records (including computer records) that are disclosed to or otherwise
known to Executive as a direct or indirect consequence of Executive’s employment
with the Company or service as a member of the Board, which information is not
generally known to the public or in the businesses in which the Company is
engaged.  Confidential Information also includes any information furnished to
the Company by a third party with restrictions on its use or further disclosure.

 
3

--------------------------------------------------------------------------------

 

10.            Dispute Resolution.  Except for an action exclusively seeking
injunctive relief, any disagreement, claim or controversy arising under or in
connection with this Agreement, including Executive’s employment or termination
of employment with the Company will be resolved exclusively by arbitration
before a single arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (the
“Rules”), provided that, the arbitrator will allow for discovery sufficient to
adequately arbitrate any claims, including access to essential documents and
witnesses; provided further, that the Rules will be modified by the arbitrator
to the extent necessary to be consistent with applicable law.  The arbitration
will take place in Phoenix, Arizona.  The award of the arbitrator with respect
to such disagreement, claim or controversy will be in writing with sufficient
explanation to allow for such meaningful judicial review as permitted by law,
and that such decision will be enforceable in any court of competent
jurisdiction and will be binding on the parties hereto.  The remedies available
in arbitration will be identical to those allowed at law.  The arbitrator will
be entitled to award reasonable attorneys’ fees to the prevailing party in any
arbitration or judicial action under this Agreement, consistent with applicable
law.  The Company and Executive each will pay its or his own attorneys’ fees and
costs in any such arbitration, provided that, the Company will pay for any
costs, including the arbitrator’s fee, that Executive would not have otherwise
incurred if the dispute were adjudicated in a court of law, rather than through
arbitration.


11.            Binding Agreement.


(a)            This Agreement is a personal contract and the rights and
interests of Executive hereunder may not be sold, transferred, assigned,
pledged, encumbered or hypothecated by him, provided that all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by
Executive’s personal or legal representatives, executors, heirs, administrators,
successors, distributors, devisees and legatees.


(b)            In addition to any obligations imposed by law, any successor to
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the assets of the Company, is bound by
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.


12.            Return of Company Property.  Executive agrees that following the
termination of his employment or service as a member of the Board for any
reason, he will promptly return all property of the Company, its subsidiaries,
affiliates and any divisions thereof he may have managed that is then in or
thereafter comes into his possession, including, but not limited to, documents,
contracts, agreements, plans, photographs, books, notes, electronically stored
data and all copies of the foregoing, as well as any materials or equipment
supplied by the Company to Executive.


13.            Entire Agreement.  This Agreement contains all the understandings
between the parties hereto pertaining to the matters referred to herein, and
supersedes all undertakings and agreements, whether oral or written, previously
entered into by them with respect thereto, including, without limitation, the
employment agreement, dated June 1, 2008, by and between the Company and the
Executive (the “Original Employment Agreement”) and the amendment to the
Original Employment Agreement dated June 1, 2008.  Executive represents that, in
executing this Agreement, he does not rely, and has not relied, on any
representation or statement not set forth herein made by the Company with regard
to the subject matter, bases or effect of this Agreement otherwise.

 
4

--------------------------------------------------------------------------------

 

14.            Amendment or Modification, Waiver.  No provision of this
Agreement may be amended or waived unless such amendment or waiver is agreed to
in writing, signed by Executive and by a duly authorized officer of the
Company.  The failure of either party to this Agreement to enforce any of its
terms, provisions or covenants will not be construed as a waiver of the same or
of the right of such party to enforce the same.  Waiver by either party hereto
of any breach or default by the other party of any term or provision of this
Agreement will not operate as a waiver of any other breach or default.


15.            Notices.  Any notice to be given hereunder will be in writing and
will be deemed given when delivered personally, sent by courier or fax or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:


 To Executive at:


 Mike Edelhart
 ___________________
 ___________________
 Phone: (___) ___-_____


 To the Company at:


 LiveDeal, Inc.
 2490 E. Sunset Rd., #100
 Las Vegas, NV 89120
 Phone: (702) 939-0230
 Fax: (702) 939-0246
 Attention: CFO


 With a copy (which shall not constitute notice hereunder) to:


 Daniel M. Mahoney, Esq.
 Snell & Wilmer L.L.P.
 One Arizona Center
 400 East Van Buren St., 10th Floor
 Phoenix, Arizona 85004
 Phone: (602) 382-6206
 Fax: (602) 382-6070


Any notice delivered personally or by courier under this Section will be deemed
given on the date delivered.  Any notice sent by fax or registered or certified
mail, postage prepaid, return receipt requested, will be deemed given on the
date faxed or mailed.  Each party may change the address to which notices are to
be sent by giving notice of such change in conformity with the provisions of
this Section.


16.            Severability.  In the event that any one or more of the
provisions of this Agreement will be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remainder of the
Agreement will not in any way be affected or impaired thereby.  Moreover, if any
one or more of the provisions contained in this Agreement will be held to be
excessively broad as to duration, activity or subject, such provisions will be
constructed by limiting and reducing them so as to be enforceable to the maximum
extent allowed by applicable law.

 
5

--------------------------------------------------------------------------------

 

17.            Survivorship.  The respective rights and obligations of the
parties hereunder will survive any termination of this Agreement to the extent
necessary for the intended preservation of such rights and obligations.


18.            Each Party the Drafter.  This Agreement and the provisions
contained in it will not be construed or interpreted for or against any party to
this Agreement because that party drafted or caused that party’s legal
representative to draft any of its provisions.


19.            Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of Nevada, without regard to its
conflicts of laws principles.


20.            Headings.  All descriptive headings of sections and paragraphs in
this Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.


21.            Counterparts.  This Agreement may be executed in counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.






[Signature Page Follows]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




LIVEDEAL, INC., a Nevada corporation
EXECUTIVE
         
/s/ Rajesh Navar
   
/s/ Mike Edelhart
 
By: Rajesh Navar
Mike Edelhart
Its: Chairman of the Board
   







[MIKE EDELHART EMPLOYMENT AGREEMENT]
 
 
7

--------------------------------------------------------------------------------